       Case 1:18-cr-00586-ALC Document 116 Filed 03/18/20 Page 1 of 1




                                   March 18, 2020



Via ECF
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

            Re:      United States of America v. Kevin Taylor
                           Ind. No.: 18 Cr. 586 (ALC)

Dear Judge Carter:

       Mr. Taylor is scheduled for sentence on March 30, 2020. Given the latest
developments with Covid-19, which, among other things has caused a delay in my
ability to visit with Mr. Taylor at the MDC, I am respectfully requesting that the
Court adjourn Mr. Taylor’s sentence to a date in May or one that is convenient for
the Court. I have spoken with AUSA Elinor Tarlow regarding this request, and she
indicated that the government has no objection.

      Thank you for your consideration.

                                              Very truly yours,

                                              SULLIVAN|BRILL, LLP



                                              __________________________
                                              By: Steven Brill
